



Exhibit 10.1




LUMINEX CORPORATION
AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made by and between
Nachum Shamir (the “Executive”) and Luminex Corporation, a Delaware corporation
(the “Company”), effective as of March 27, 2017 (the “Amendment Effective
Date”).


WITNESSETH:


WHEREAS, the Company entered into an Employment Agreement (the “Employment
Agreement”) with the Executive dated as of October 14, 2014; and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to make changes specified herein.


NOW, THEREFORE, for the reasons set forth above, the Company and the Executive
hereby amend the Employment Agreement as follows:


1.The first sentence of Section 3.3 is hereby amended and restated in its
entirety as follows:


“3.3. Change in Control. In the event that both (i) a Change in Control (defined
below) of Luminex occurs during the Term and (ii) Executive's employment with
Luminex (or, as applicable, its successor in interest) is terminated by Luminex
for any reason at any time within six (6) months following the occurrence of the
Change in Control of Luminex, in lieu of any Severance Compensation then owed or
that otherwise would be owed in the future to Executive under Paragraph 4 of
this Agreement, Luminex (or its successor in interest) shall pay Executive both
the Accrued Obligations and a lump sum payment (the “Change in Control Payment”)
in an aggregate amount equal to the sum of (i) 150% of the Bonus Amount (defined
below), plus (ii) an amount equal to 150% of Executive's annual Base Salary (at
the highest rate in effect during the period beginning six months immediately
prior to the effective date of the Change in Control through the date of
termination) within three (3) business days after the termination of Executive's
employment.”


2.Effect of Amendment. Except as specifically amended hereby, all of the terms
of the Employment Agreement shall remain in full force and effect.


3.Certain Definitions. Capitalized terms used in this Amendment not otherwise
defined herein shall have the same meaning as set forth in the Employment
Agreement.


4.Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original but all of which shall constitute but one document.


5.Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of Texas.




[Remainder of page intentionally left blank. Signature page follows]
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first stated above.


LUMINEX CORPORATION




____________________________________
By:     Richard W. Rew, II
Its:     Senior Vice President, General Counsel
and Corporate Secretary




EXECUTIVE


____________________________________            Nachum Shamir        




22557932.1





